Exhibit 10.1

FIRST AMENDMENT TO RESTRICTED STOCK UNIT AGREEMENT

This First Amendment to the Restricted Stock Unit Agreement is made and entered
into effective the 3rd day of August, 2009, between Standard Parking
Corporation, a Delaware corporation (the “Company”) and Robert N. Sacks (the
"Recipient”).

WHEREAS, the Company and the Recipient previously entered into that certain
Restricted Stock Unit Agreement effective July 1, 2008 (the “Agreement”); and

WHEREAS, the Company and the Recipient desire to amend the Agreement on the
terms provided herein.

NOW, THEREFORE, in consideration of the following mutual covenants and for other
good and valuable consideration, the parties agree as follows:

Paragraph 11 of the Agreement (“Dividend Equivalents”) shall be deleted in its
entirety and no dividend equivalents shall be awarded with respect to the
Restricted Stock Units.

IN WITNESS WHEREOF, the Company and the Recipient have caused this First
Amendment to be executed on its and his or her behalf effective the day and year
first written above.

        STANDARD PARKING CORPORATION   RECIPIENT   By:         Its:      

1

 

5